*345
ORDER

PER CURIAM.
Appellant, Forrest Mittendorf (“defendant”), appeals the judgment of conviction entered by the Circuit Court of St. Charles County, after a jury found him guilty of elder abuse in violation of RSMo section 565.180 (1994).
We have reviewed the briefs of the parties, the legal file and the transcript. An extended opinion would serve no jurisprudential purpose. We affirm the trial court pursuant to Rule 80.25(b). A memorandum explaining the reasons for our decision is attached solely for the use of the parties involved.